             Case 2:20-cv-00989-RAJ-MAT Document 12 Filed 08/25/20 Page 1 of 4




1                                                                    Honorable Richard A. Jones
                                                                     Honorable Mary Alice Theiler
2
3
4
5
6
7
                           UNITED STATES DISTRICT COURT FOR THE
8
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE
10
11   Naeim Naeimi and Sara Rahbar Farzami            NO. C20-0989-RAJ-MAT
     Hagh,
12
                                                     STIPULATION AND PROPOSED
13                             Plaintiffs,           ORDER TO EXTEND DEADLINES
        v.
14
                                                     Noted for August 25, 2020
15   MICHAEL R. POMPEO, Secretary of
     State, United States Department of State;
16
17   ROBERT W. THOMAS, Consul General,
     U.S. Consulate General in Montreal,
18   Canada,
19
                              Defendants.
20
21
22
                                             Stipulation
23
             The parties have conferred and stipulate and agree as follows. In light of ongoing
24
     adjudication of Plaintiffs’ application, the results of which may render these proceedings
25
     moot or at least have a relevant impact upon these proceedings, the parties jointly request a
26
     30-day extension of all initial scheduling deadlines, Dkt No. 11, and the deadline for filing of
27
28

      STIPULATION AND PROPOSED ORDER                                       UNITED STATES ATTORNEY
                                                                           1201 PACIFIC AVENUE, SUITE 700
      TO EXTEND DEADLINES- 1
                                                                            TACOMA, WASHINGTON 98402
      No. C20-0989-RAJ-MAT                                                         (253) 428-3800
          Case 2:20-cv-00989-RAJ-MAT Document 12 Filed 08/25/20 Page 2 of 4




1 Defendants’ Response to the Petition, presently due on September 4, 2020. The current and
2 proposed deadlines are as follows:
3                    Deadline              Current Date             Proposed Date
4         FRCP 26(f) Conference         August 24, 2020      September 23, 2020
5
          Response to Petition          September 4, 2020    October 4, 2020
6
7         Initial Disclosures           September 8, 2020    October 8, 2020

8         Joint Status Report and       September 14, 2020 December 31, 2020
          Discovery Plan
9
10
           Respectfully submitted and presented this 25th day of August, 2020.
11
12
      /s/ Minda A. Thorward                         BRIAN T. MORAN
13    Minda A. Thorward, WSBA# 47594                United States Attorney
      THORWARD IMMIGRATION LAW, PLLC
14    5600 C Rainier Ave S., Ste 208
15    Seattle , WA 98118                            /s/ Patricia D. Gugin
      Phone: 206-607-7976                           PATRICIA D. GUGIN, WSBA #43458
16    Email:Thorwardlaw@gmail.Com                   Assistant United States Attorney
                                                    United States Attorney’s Office
17                                                  1201 Pacific Avenue, Suite 700
18    /s/ Shawn S. Sedaghat                         Tacoma, Washington 98402
      Shawn S. Sedaghat, CA Bar #188763             Phone: 253-428-3832
19    Shawn S. Sedaghat ALC                         Fax:     253-428-3826
      14011 Ventura Blvd                            E-mail: pat.gugin@usdoj.gov
20
      East Bldg Ste 400
21    Sherman Oaks , CA 91423                      Attorneys for Defendants
      Phone: 818-382-3333
22    Email:Sedaghatlaw@yahoo.com
23
      Attorneys for Plaintiffs
24
25
26
27
28

     STIPULATION AND PROPOSED ORDER                                     UNITED STATES ATTORNEY
                                                                        1201 PACIFIC AVENUE, SUITE 700
     TO EXTEND DEADLINES- 2
                                                                         TACOMA, WASHINGTON 98402
     No. C20-0989-RAJ-MAT                                                       (253) 428-3800
         Case 2:20-cv-00989-RAJ-MAT Document 12 Filed 08/25/20 Page 3 of 4




1
                                            ORDER
2
3
          IT IS SO ORDERED.
4
          Dated this 25th day of August, 2020.
5
6
7
8
                                                 A
                                                 Mary Alice Theiler
9                                                United States Magistrate Judge
10
11
12 Presented by:
13
    /s/ Minda A. Thorward
14 Minda A. Thorward, WSBA# 47594
15 THORWARD IMMIGRATION LAW, PLLC
    5600 C Rainier Ave S., Ste 208
16 Seattle , WA 98118
17 Phone: 206-607-7976
    Email:Thorwardlaw@gmail.Com
18
19 /s/ Shawn S. Sedaghat
    Shawn S. Sedaghat, CA Bar #188763
20 Shawn S. Sedaghat ALC
21 14011 Ventura Blvd
    East Bldg Ste 400
22 Sherman Oaks , CA 91423
23 Phone: 818-382-3333
    Email:Sedaghatlaw@yahoo.com
24
25 Attorneys for Plaintiffs
26   BRIAN T. MORAN
27   United States Attorney
28

     STIPULATION AND PROPOSED ORDER                                 UNITED STATES ATTORNEY
                                                                    1201 PACIFIC AVENUE, SUITE 700
     TO EXTEND DEADLINES- 3
                                                                     TACOMA, WASHINGTON 98402
     No. C20-0989-RAJ-MAT                                                   (253) 428-3800
         Case 2:20-cv-00989-RAJ-MAT Document 12 Filed 08/25/20 Page 4 of 4




1
     /s/ Patricia D. Gugin
2
     PATRICIA D. GUGIN, WSBA #43458
3    Assistant United States Attorney
     United States Attorney’s Office
4
     1201 Pacific Avenue, Suite 700
5    Tacoma, Washington 98402
     Phone: 253-428-3832
6
     Fax: 253-428-3826
7    E-mail: pat.gugin@usdoj.gov
8
     Attorneys for Defendants
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND PROPOSED ORDER                          UNITED STATES ATTORNEY
                                                             1201 PACIFIC AVENUE, SUITE 700
     TO EXTEND DEADLINES- 4
                                                              TACOMA, WASHINGTON 98402
     No. C20-0989-RAJ-MAT                                            (253) 428-3800
